       Case 3:19-cv-00637-MMD Document 71 Filed 06/26/20 Page 1 of 3


1

2

3                               UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     In re:                                               Case No. 3:19-cv-00637-MMD

7     X-TREME BULLETS, INC.,                                     Consolidated with

8                                         Debtor.      3:19-cv-666-MMD, 3:19-cv-667-MMD,
                                                             and 3:20-cv-00117- MMD
9
      HOWELL MUNITIONS & TECHNOLOGY,
10    INC., AMMO LOAD WORLDWIDE, INC.,
      CLEARWATER BULLET, INC., HOWELL                  Jointly Administered Under Bankruptcy.
11    MACHINE, INC., FREEDOM                            Case No. 18-50609-BTB (lead case)
      MUNITIONS, LLC, LEWIS-CLARK
12    AMMUNITION COMPONENTS, LLC, and                               Chapter 11
      COMPONENTS EXCHANGE, LLC,
13
                Jointly Administrated Debtors.
14
      UNITED STATES OF AMERICA
15    DEPARTMENT OF THE TREASURY                                      ORDER
      ALCOHOL AND TOBACCO TAX AND
16    TRADE BUREAU,
17                                 Appellant,
               v.
18

19    X-TREME BULLETS, INC., AMMO LOAD
      WORLDWIDE, INC., CLEARWATER
20    BULLET, INC., FREEDOM MUNITIONS,
      LLC, HOWELL MACHINE, INC.,
21    HOWELL MUNITIONS & TECHNOLOGY,
      INC., LEWIS-CLARK AMMUNITION
22    COMPONENTS, LLC, COMPONENTS
      EXCHANGE, LLC, KASH CA, INC.;
23    DAVID HOWELL, Z.B. N.A. dba ZIONS
      FIRST NATIONAL BANK, CFO
24    SOLUTIONS, LLC dba ADVANCED CFO,
      Matthew McKinlay and Valerie Grindle,
25
                                       Appellees.
26

27      Concerning the fourth appeal from the United States Bankruptcy Court for the District
28   of Nevada (“Bankruptcy Court”) in this consolidated case, Appellees have filed an ex parte
           Case 3:19-cv-00637-MMD Document 71 Filed 06/26/20 Page 2 of 3


1    motion (“Motion”) requesting leave to file responsive briefing to Appellant the United States

2    of America, on behalf of the Department of the Treasury Alcohol and Tobacco Tax and

3    Trade Bureau’s (“TTB”) reply (ECF No. 69). (ECF Nos. 70, 70-1 (proposed brief), 70-2

4    (proposed order).) The Court will deny the Motion as improper.

5          The Motion is improperly brought as an ex parte request under LR IA 7-2(b). LR IA 7-

6    2(b) provides that “[n]either party nor an attorney for any party may make an ex parte

7    communication with the court except as specifically permitted by court order or the Federal

8    Rules of Civil . . . Procedure.” The local rule further requires that an ex parte motion

9    “articulate the rule that permits ex parte filing and explain why it is filed on ex parte basis.”

10   LR IA 7-2(b). Because Appellees do not explain why the Motion is brought ex parte (see

11   ECF No. 70), ex parte status is improper. The Court therefore declines to address the

12   Motion as an ex parte motion. Appellees must serve the Motion on TTB within one day of

13   when this order is issued to allow TTB the opportunity to respond.

14         The Court also finds that it is necessary to hold a hearing on the fourth appeal—

15   challenging the Bankruptcy Court’s disallowance of TTB’s Claim 52-1. (ECF No. ECF No.

16   62-1 at 461–72; ECF No. 62-2 at 432–442.) The parties should be prepared to address

17   what would be the proper remedy, or next step, if the Court were to find no prima facie

18   showing of a valid proof of claim based on the four corners of Claim 52-1.

19            It is therefore ordered that Appellees’ ex parte motion to file additional briefing (ECF

20   No. 70) is denied. Appellees must serve the motion on TTB within one day of when this

21   order is issued, permitting TTB to respond. TTB has until July 1, 2020, to respond to the

22   motion. No further briefing will be permitted.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                      2
       Case 3:19-cv-00637-MMD Document 71 Filed 06/26/20 Page 3 of 3


1          It is further ordered that a hearing will be held on July 9, 2020, at 9:00 AM, to

2    address the fourth appeal. The parties should be prepared to address the matter noted

3    herein.

4          DATED THIS 26th day of June 2020.

5

6
                                            MIRANDA M. DU
7                                           CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               3
